Title: To James Madison from Joseph Jones, 17 October 1780
From: Jones, Joseph
To: Madison, James


Dear Sr.Virga. 17th. Octr 1780
We must place the taking Col. Andre among the fortunate occurrances during the present war[.] a more wicked and ruinous combination could hardly have been formed if the accounts published in the papers are generally true[;] and the three honest militiamen who rendered us the service should be rewarded
An attack early the last week of the Ague and fever will prevent my being in Richmond untill next sunday at which time I determine to be there if my Families and own health will permit. We have suffered more sickness this Fall in Virginia than was perhaps ever known[.] there is scarce a Family at this late season, but are part of them sick, and one remarkable Symptom of which all complain is a constant sickness of the stomach and loathing of almost every thing offered them This is found to be obstinate and difficult to remove. I hope you continue well and that the Family are so.
Yr. aff Friend & Servt.
Jos: Jones.

N.B. I forgot to mention and recommend to your attention Drs. Cochran and Craig in the Medical Department as I expect from the systems being formed the appointments will take place. these are recommended to me by a good Judge of their services & qualifications.
